





Exhibit 10.48
EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December 21, 2015 between
Intelsat Corporation, a Delaware corporation (the “Company”), and Michael
DeMarco (the “Executive”).
WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be so employed by the Company on the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:
1.Term; Effectiveness. (a) The term of the Executive’s employment under this
Agreement shall commence as of December 21, 2015 (the “Effective Date”) and
shall continue until the first anniversary thereof (the “Initial Expiration
Date”); provided, however, that the Executive’s employment shall automatically
renew for an additional period of one year on the Initial Expiration Date and
each one-year anniversary of the Initial Expiration Date thereafter, unless and
until either the Company or the Executive provides written notice of non-renewal
to the other party at least 30 days before the Initial Expiration Date or such
applicable anniversary thereof; provided, further, that the Executive’s
employment under this Agreement may be terminated at any time pursuant to the
provisions of Section 4. The period of time from the Effective Date through the
termination of this Agreement and the Executive’s employment hereunder pursuant
to its terms is herein referred to as the “Term.”
(b)    The Executive agrees and acknowledges that, should the Executive and the
Company mutually agree to continue the Executive’s employment for any period of
time following the Initial Expiration Date notwithstanding the expiration or
termination of this Agreement in accordance with its terms and without entering
into a new written employment agreement, the Executive’s employment with the
Company shall be “at will,” such that the Company may terminate the Executive’s
employment at any time, with or without reason and with or without notice, and
the Executive may resign at any time, with or without reason and with or without
notice.
(c)    For purposes of this Agreement, the following terms, as used herein,
shall have the definitions set forth below.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct ownership
interest shall be treated as an Affiliate of the Company.





--------------------------------------------------------------------------------

2


“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.
“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.
2.    Duties and Responsibilities. (a) During the Term, the Executive agrees to
be employed by and, subject to Section 2(b), devote all of the Executive’s
business time and attention to the Company and the promotion of its interests
and the performance of the Executive’s duties and responsibilities hereunder,
upon the terms and conditions of this Agreement. The Executive shall render his
services hereunder as Senior Vice President, Operations of the Company with such
duties and responsibilities commensurate with his title and position as directed
from time to time by the Chief Executive Officer of the Company and the Board of
Directors of the Company (the “Board”). The Executive’s principal place of
employment shall be the Company’s U.S. administrative headquarters at a location
to be prescribed by Company, which as of the Effective Date, shall be in the
greater Washington, DC metropolitan area (the “Principal Place of Employment”).
(b)    During the Term, the Executive shall use his best efforts to faithfully
and diligently serve the Company and shall not act in any capacity that is in
conflict with his duties and responsibilities hereunder; provided, however, that
the Executive may manage his personal investments and affairs, and participate
in non-profit, educational, community or philanthropic activities, in each case
to the extent that such activities do not interfere with the performance of his
duties under this Agreement and are not in conflict with the business interests
of the Company or its Affiliates or otherwise compete with the Company or its
Affiliates. For the avoidance of doubt, during the Term, the Executive shall not
be permitted to become engaged by or render services for any Person other than
the Company and its Affiliates, and shall not be permitted to be a member of the
board of directors (or similar governing body) of any Person, in any case
without the consent of the Company. The Executive shall not be compensated
additionally in the Executive’s capacity as a director or officer of any
Affiliate of the Company.
3.    Compensation and Related Matters. (a) Base Salary. During the Term, for
all services rendered under this Agreement, the Executive shall receive an
aggregate annual base salary (“Base Salary”) at an initial rate of $318,000,
payable in accordance with the Company’s applicable payroll practices. Base
Salary shall be subject to review by the Board in its sole discretion.
References in this Agreement to “Base Salary” shall be deemed to refer to the
most recently effective annual base salary rate.





--------------------------------------------------------------------------------

3


(b)    Annual Bonus. During the Term, subject to Section 4, for each fiscal
year, the Executive shall have the opportunity to earn an annual bonus (“Annual
Bonus”) under the Intelsat S.A. Bonus Plan (the “Bonus Plan”), with a target
bonus of 50% of Base Salary and otherwise subject to the terms of the Bonus
Plan, including the eligibility to receive annual bonuses that are greater than
or less than target level, as provided therein. Any Annual Bonus that the
Executive shall actually become entitled to receive hereunder for any fiscal
year will be payable by the Company in the following fiscal year at such time
and in such manner that annual bonuses are paid to other senior executives of
the Company after results have been determined for the fiscal year to which the
Annual Bonus, if any, relates, provided that (except as otherwise provided in
Section 4) the Executive remains employed with the Company through the
applicable payment date.
(c)    Equity-Based Awards. During the Term, the Executive shall be eligible to
receive grants of awards under any equity incentive plan of Intelsat S.A. as in
effect from time to time, subject to the terms and conditions of such plans and
programs. For the sake of clarity, the Executive's entitlement to any specific
award, and the terms and conditions of such award, shall be in the sole
discretion of the Compensation Committee of the Board, or its authorized
designee(s).
(d)    Benefits. During the Term, the Executive shall be entitled to participate
in the Company’s benefit plans and programs that are in effect for its employees
from time to time, subject to the terms and conditions of such plans. Such
benefit plans and programs currently include those set forth on Exhibit A.
Nothing herein, however, is intended, or shall be construed, to require the
Company or its Affiliates to institute or continue any particular benefit plan
or arrangement, and such benefit plans or arrangements may be changed on an
organization-wide basis from time to time.
(e)    Business Expense Reimbursements. During the Term, the Company shall
promptly reimburse the Executive for reasonable and necessary business expenses
incurred by him in connection with performing his duties hereunder in accordance
with its then-prevailing policies and procedures for expense reimbursement
(which shall include appropriate itemization and substantiation of expenses
incurred).
4.    Termination of Employment. This Agreement and the Executive’s employment
shall terminate under the following circumstances:
(a)    Death. Upon the Executive’s death during the Term, this Agreement and the
Executive’s employment shall immediately and automatically terminate. In such
event, the Company shall pay to the Executive’s designated beneficiary or, if no
beneficiary has been designated by the Executive, to his estate, the Accrued
Compensation, plus any Annual Bonus for any calendar year preceding the year of
termination that has not yet been paid (the “Prior Year Bonus”) (which shall be
based on actual performance results and paid on the date bonuses for the
applicable prior year are paid to other senior executives of the Company). For
purposes of this Agreement, the “Accrued Compensation” is: (i) the Base Salary
earned but not paid through the date of termination, (ii) pay for any vacation
time earned but not used through the date of termination, (iii) any business
expenses incurred by the Executive but not yet reimbursed





--------------------------------------------------------------------------------

4


as of the date of termination, provided that such expenses and required
substantiation and documentation thereof are submitted within thirty (30) days
of termination (or ninety (90) days in the case of termination due to death or
Disability) and that such expenses are reimbursable under applicable employer
policy, (iv) all other vested compensation or benefits under applicable employee
benefit plans, in accordance with the terms of such plans and (v) as otherwise
expressly required by applicable law. Accrued Compensation shall be paid as soon
as practicable, and unless otherwise required by applicable law or agreed to by
the parties, within 30 days following termination of employment. Except as
provided in this Section 4(a) or any other applicable section of this Agreement,
the Company shall have no further obligation to the Executive or Executive’s
heirs hereunder in the event of the Executive’s death.
(b)    Disability.
(i)    The Company may terminate this Agreement and the Executive’s employment
upon notice to the Executive, in the event that the Executive incurs a
Disability. “Disability” means a determination that the Executive is disabled in
accordance with a long-term disability insurance program maintained by the
Company or a determination by the U.S. Social Security Administration that the
Executive is totally disabled. In the event of termination of this Agreement due
to the Executive’s Disability, the Company shall have no further obligation to
the Executive, other than for payment of the Accrued Compensation (which, for
the avoidance of doubt, includes disability benefits under any plans and
programs in which the Executive participates as of the date of such termination,
in accordance with the terms and provisions of such plans and programs) and the
Prior Year Bonus (which shall be based on actual performance results and paid on
the date bonuses for the applicable prior year are paid to other senior
executives of the Company).
(ii)    The Company may designate another employee to act in the Executive’s
place during any period of the Executive’s Disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 3(a) and benefits in accordance with Section 3(d) until
the termination of his employment.
(c)    For Cause. The Company may terminate this Agreement and the Executive’s
employment for Cause at any time upon notice to the Executive setting forth in
reasonable detail the nature of such Cause. In the event of termination of the
Executive’s employment by the Company for Cause, the Company shall have no
further obligation to the Executive, other than for payment of the Accrued
Compensation. For purposes of this Agreement, “Cause” means the Executive’s: (i)
gross negligence or willful misconduct, or willful failure to substantially
perform his duties hereunder (other than due to physical or mental illness or
incapacity), (ii) conviction of, or plea of guilty or nolo contendere to, or
confession to, (A) a misdemeanor involving moral turpitude or (B) a felony (or
the equivalent of a misdemeanor or felony in a jurisdiction other than the
United States), (iii) willful breach of a material provision of this Agreement,
(iv) knowingly willful violation of the Company’s written policies that the
Board determines is detrimental to the best interests of the Company, (v) fraud





--------------------------------------------------------------------------------

5


or misappropriation, embezzlement or material misuse of funds or property
belonging to the Company, or (vi) use of alcohol or drugs that interferes with
the performance of his duties hereunder; provided, however, that the Executive
shall be provided a single 10-day period to cure any of the events or
occurrences described in the immediately preceding clauses (i), (iii) or (iv)
hereof, to the extent curable (which cure period shall be extended for an
additional 10 days to the extent the Executive diligently continues to pursue
such cure).





--------------------------------------------------------------------------------

6


(d)    Without Cause.
(i)    The Company may terminate this Agreement and the Executive’s employment
without Cause (other than due to the Executive’s death or Disability) at any
time upon 14 days’ advance written notice to the Executive, or provide pay in
lieu of such notice. In the event of such termination or any termination of
employment due to the Company’s nonrenewal pursuant to Section 1, in addition to
the Accrued Compensation and Prior Year Bonus (which shall be based on actual
performance results and paid on the date bonuses for the applicable prior year
are paid to other senior executives of the Company), the Executive shall be
entitled to receive severance pay in an aggregate amount equal to one times the
sum of (A) the Executive’s Base Salary plus (B) the Executive’s target Annual
Bonus for the fiscal year in which such termination occurs (the “Severance
Amount”), payable in a lump sum on the next regular payday that is at least 14
days following the Executive’s delivery of an effective, irrevocable release of
claims pursuant to Section 4(d)(ii). The Executive expressly acknowledges that
any severance payments under this Section 4(d) are in lieu of any other payments
or benefits that the Executive may otherwise be eligible to receive under any
Company plan, policy or program providing for severance, separation pay or
salary continuation payments or benefits.
(ii)    Any severance payments under Section 4(d)(i) shall be (A) conditioned
upon the Executive having provided, within 30 days of his termination of
employment, an irrevocable waiver and general release of claims in favor of the
Company and its Affiliates, their respective predecessors and successors, and
all of the respective current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing (collectively, the “Released Parties”), in the form substantially set
forth on Exhibit B, that has become effective in accordance with its terms, and
(B) subject to the Executive’s continued compliance with the terms of this
Agreement.
(e)    By the Executive For Good Reason. The Executive may terminate this
Agreement for “Good Reason.”
(i)    For purposes of this Agreement, “Good Reason” means without the
Executive’s written consent:
(1)
any material reduction in the Executive’s responsibilities, title or duties
which represents a material and adverse change with respect to the Executive’s
responsibilities, title or duties as in effect immediately prior to such change;
provided, that, Good Reason shall not exist under this clause (1) or clause (4)
below if such material reduction or assignment of duties are a result of the
hiring of additional subordinates to fill some of the Executive’s duties and
responsibilities;






--------------------------------------------------------------------------------

7


(2)
the assignment to the Executive of duties that are inconsistent with, or that
materially impair his ability to perform, the duties of his position hereunder;

(3)
any reduction in Executive’s Base Salary or target Annual Bonus opportunity,
unless the same or greater percentage reduction is applied to other similarly
situated senior executives of the Company;

(4)
any failure of the Company to comply with any material provision of this
Agreement; or

(5)
the relocation of the Executive’s Principal Place of Employment to a location
that increases by 50 miles the Executive’s one-way commute from his residence.

(ii)    Notwithstanding the above, none of the events described in subsection
(i) above shall constitute Good Reason unless the Executive notifies the Board
in writing within thirty (30) days after the Executive has actual or
constructive knowledge of the first occurrence of the applicable event giving
rise to Good Reason and the Company has failed to cure the circumstances giving
rise to Good Reason within 30 days following such notice by the Executive (the
“Cure Period”). If the Company fails to so cure prior to the expiration of the
Cure Period, then the Executive may terminate this Agreement for Good Reason,
such termination to be effective no later than fifteen (15) days following the
end of the Cure Period; it being understood that if the Executive fails to
terminate this Agreement within such fifteen (15) day period, his right to
terminate this Agreement for the specific applicable event that so constituted
Good Reason shall be deemed to be waived.
(iii)    In the event of termination in accordance with this Section 4(e) and in
lieu of any benefits which may be payable to the Executive under an executive
severance plan not specific to the Executive as a result of such termination,
the Executive will be entitled to the same pay and benefits he would have been
entitled to receive had this Agreement been terminated without Cause in
accordance with Section 4(d) above; provided that the Executive satisfies all
conditions to such entitlement.
(f)    By the Executive without Good Reason. The Executive may voluntarily
terminate this Agreement and his employment at any time and for any reason upon
at least 30 days’ advance written notice to the Company. In such event, the
Company shall not have any further obligation to the Executive, other than for
any Accrued Compensation due to him. In the event of termination of this
Agreement pursuant to this Section 4(f), the Board may elect to waive the period
of notice, or any portion thereof, and, if the Board so elects, the Executive
will receive his Base Salary for the notice period (or for any remaining portion
of the period) in addition to the Base Salary (and other amounts) included in
the Accrued Compensation.





--------------------------------------------------------------------------------

8


(g)    Effect of a Termination.
(i)    Except as otherwise provided in this Section 4, following any termination
of the Executive’s employment, notwithstanding any provision to the contrary in
this Agreement, the obligations of the Company to pay or provide the Executive
with compensation and benefits under Section 3 shall cease, and the Company
shall have no further obligation to provide compensation or benefits to the
Executive hereunder.
(ii)    Upon termination of the Executive’s employment for any reason, the
Executive shall be deemed to have relinquished any and all titles, positions and
appointments with the Company or any of its Affiliates, whether as an officer,
director, employee, consultant, agent, trustee or otherwise, as of the date of
such termination of employment or such other date requested by the Company or
its Affiliates, and the Executive agrees to execute such documents promptly as
may be requested by the Company or its Affiliates to evidence such termination
from employment and cessation of service.
(iii)    The payment of any amounts accrued under any benefit plan, program or
arrangement in which the Executive participates shall be subject to the terms of
the applicable plan, program or arrangement, and any elections the Executive has
made thereunder.
(iv)    Subject to Section 15 and except as prohibited under the terms of any
benefit plan, program or arrangement, the Company may offset any amounts due and
payable by the Executive to the Company or any of its Affiliates against any
amounts the Company owes the Executive hereunder.
5.    Acknowledgments. (a) The Executive acknowledges that the Company has
expended and shall continue to expend substantial amounts of time, money and
effort to develop business strategies, employee and customer relationships and
goodwill and build an effective organization. The Executive acknowledges that he
is and shall become familiar with the Company’s Confidential Information (as
defined below), including trade secrets, and that his services are of special,
unique and extraordinary value to the Company, its subsidiaries and Affiliates.
The Executive acknowledges that the Company has a legitimate business interest
and right in protecting its Confidential Information, business strategies,
employee and customer relationships and goodwill, and that the Company would be
seriously damaged by the disclosure of Confidential Information and the loss or
deterioration of its business strategies, employee and customer relationships
and goodwill.
(b)    The Executive acknowledges (i) that the business of the Company, its
subsidiaries and Affiliates is international in scope and without geographical
limitation and (ii) notwithstanding the jurisdiction of formation or principal
office of the Company, its subsidiaries and Affiliates, or the location of any
of their respective executives or employees (including, without limitation, the
Executive), it is expected that the Company and its subsidiaries and





--------------------------------------------------------------------------------

9


Affiliates will have business activities and have valuable business
relationships within their respective industries throughout the world.
(c)    The Executive acknowledges that he has carefully read this Agreement and
has given careful consideration to the restraints imposed upon him by this
Agreement, and is in full accord as to the necessity of such restraints for the
reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its subsidiaries and Affiliates now existing or to be developed in the future.
The Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area. The Executive further acknowledges that although
his compliance with the covenants contained in Sections 6, 7, 8, 9, and 10 may
prevent him from earning a livelihood in a business similar to the business of
the Company, the Executive’s experience and capabilities are such that he has
other opportunities to earn a livelihood and adequate means of support for
himself and his dependents.
6.    Noncompetition and Nonsolicitation. (a) In consideration for the continued
employment of the Executive and for the payments and benefits provided under
this Agreement:
(i)    The Executive agrees that he shall not, while an employee of the Company
and during the one-year period following termination of employment (the
“Restricted Period”), directly or indirectly, without the prior written consent
of the Company, engage in or become associated with any business or other
endeavor engaged in or competitive with the businesses (the “Protected
Businesses”) conducted by the Company or its Affiliates (which Protected
Businesses include, without limitation, the provision of FSS services on a
retail basis, a wholesale basis and on a distributor basis); provided, that, the
Protected Businesses shall not include any other businesses of an entity in
which the Company, directly or indirectly, owns less than 20% of the equity
interests. For these purposes, the Executive shall be considered to have become
“associated with” a business or other endeavor if the Executive becomes directly
or indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in that business. The foregoing shall not be construed to forbid the
Executive from making or retaining investments in less than one percent of the
equity of any entity, if such equity is listed on a national securities exchange
or regularly traded in an over-the-counter market.
(ii)    The Executive agrees that he shall not, during the Restricted Period,
directly or indirectly, without the prior written consent of the Company, (A)
hire employees or former employees of the Company or any of its subsidiaries or
Affiliates (which shall for this purpose include any individual employed by the
Company or any of its subsidiaries or Affiliates at any point during the year
preceding such hiring), induce, persuade, solicit or attempt to induce,
persuade, or solicit any of the employees of the Company or any of its
subsidiaries or Affiliates to leave the employ of the Company or





--------------------------------------------------------------------------------

10


any of its subsidiaries or Affiliates, (B) solicit, recruit or hire (or attempt
to solicit, recruit or hire) any employees of the Company or any of its
subsidiaries or Affiliates or Persons who have worked for the Company or any of
its subsidiaries or Affiliates during the 12-month period immediately preceding
such solicitation, recruitment or hiring or attempt thereof, or (C) help others
to take any action set forth in clauses (A) and (B) except to the extent that
any such inducement, persuasion or solicitation or attempt to induce, persuade
or solicit an employee of the Company or any of its subsidiaries or Affiliates
to leave the employ of the Company or any of its subsidiaries or Affiliates
during his employment is necessary or desirable as determined by the Executive’s
good faith judgment in connection with the performance of the Executive’s duties
to the Company as set forth in this Agreement. This means, among other things,
that if the Executive’s employment with the Company terminates (whether
voluntarily or involuntarily), he shall refrain for one year from in any way
helping any person or entity hire any of his former, fellow employees away from
the Company or any of its subsidiaries or Affiliates, provided that the
Executive may serve as a reference for such employees and former employees and
actions taken by any person or entity with which the Executive is associated if
the Executive is not, directly or indirectly, personally involved in any manner
in the matter and has not identified such Company-related person or Affiliates
for soliciting or hiring will not be considered a violation for purposes of this
Section 6(a)(ii). This shall not be construed to prohibit general solicitations
of employment through the placing of advertisements.
(iii)    The Executive agrees that he shall not, during the Restricted Period,
directly or indirectly, without the prior written consent of the Company,
knowingly perform any action, activity or course of conduct which is
substantially detrimental to the businesses or business reputations of the
Company or any of its subsidiaries or Affiliates, including (A) intentionally
interfering with the relationship of the Company or any of its subsidiaries or
Affiliates with any Person who or which is employed by or otherwise engaged to
perform services for, or any customer, client, supplier, licensee, licensor or
other business relation of, the Company or any of its subsidiaries or
Affiliates; or (B) assisting any Person in any way to do, or attempt to do,
anything prohibited by clause (A).
The Restricted Period shall be tolled during (and shall be deemed automatically
extended by) any period in which the Executive is in violation of any of the
provisions of this Section 6(a).
(b)    If a final and non-appealable judicial determination is made that any of
the provisions of this Section 6 constitutes an unreasonable or otherwise
unenforceable restriction against the Executive, the provisions of this Section
6 will not be rendered void but will be deemed to be modified to the minimum
extent necessary to remain in force and effect for the longest period and
largest geographic area that would not constitute such an unreasonable or
unenforceable restriction. Moreover, and without limiting the generality of
Section 12, notwithstanding the fact that any provision of this Section 6 is
determined not to be specifically





--------------------------------------------------------------------------------

11


enforceable, the Company will nevertheless be entitled to recover monetary
damages as a result of the Executive’s breach of such provision.
7.    Nondisclosure of Confidential Information. (a) The Executive acknowledges
that the Confidential Information obtained by the Executive while employed by
the Company and its subsidiaries and Affiliates is the property of the Company
or its subsidiaries and Affiliates, as applicable. Therefore, the Executive
agrees that he shall not disclose to any unauthorized Person or use for his own
purposes any Confidential Information without the prior written consent of the
Company, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
the Executive’s acts or omissions in violation of this Agreement; provided,
however, that if the Executive receives a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, (i) the Executive shall
promptly notify in writing the Company, and consult with and assist the Company
in seeking a protective order or request for other appropriate remedy, (ii) in
the event that such protective order or remedy is not obtained, or if the
Company waives compliance with the terms hereof, the Executive shall disclose
only that portion of the Confidential Information which, based on the written
advice of the Executive’s legal counsel, is legally required to be disclosed and
shall exercise reasonable best efforts to provide that the receiving Person
shall agree to treat such Confidential Information as confidential to the extent
possible (and permitted under applicable law) in respect of the applicable
proceeding or process and (iii) the Company shall be given an opportunity to
review the Confidential Information prior to disclosure thereof.
(b)    For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business or affairs of the
Company and its subsidiaries and Affiliates, including, without limitation, all
business information (whether or not in written form) which relates to the
Company, its subsidiaries or Affiliates, or their customers, suppliers or
contractors or any other third parties in respect of which the Company or its
subsidiaries or Affiliates has a business relationship or owes a duty of
confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of the Executive’s breach
of this Agreement, including but not limited to: technical information or
reports; formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists. Confidential Information will not include such information known to the
Executive prior to his involvement with the Company or its subsidiaries or
Affiliates or information rightfully obtained from a third party (other than
pursuant to a breach by the Executive of this Agreement). Without limiting the
foregoing, the Executive and the Company each agrees to keep confidential the
existence of, and any information concerning, any dispute between the Executive
and the Company or its subsidiaries and Affiliates, except that the Executive
and the Company each may disclose information concerning such dispute to the
court that is considering such dispute or to





--------------------------------------------------------------------------------

12


their respective legal counsel (provided that such counsel agrees not to
disclose any such information other than as necessary to the prosecution or
defense of such dispute).
(b)    The Executive further agrees that he will not improperly use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other Person to whom the Executive has an obligation of confidentiality,
and will not bring onto the premises of the Company, its subsidiaries or
Affiliates any unpublished documents or any property belonging to any former
employer or any other Person to whom the Executive has an obligation of
confidentiality unless consented to in writing by the former employer or other
Person.
8.    Return of Property. The Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company and its subsidiaries and Affiliates,
in whatever form (including electronic), and all copies thereof, that are
received or created by the Executive while an employee of the Company or its
subsidiaries or Affiliates (including but not limited to Confidential
Information) are and shall remain the property of the Company and its
subsidiaries and Affiliates, and the Executive shall immediately return such
property to the Company upon the termination of his employment and, in any
event, at the Company’s request. The Executive further agrees that any property
situated on the premises of, and owned by, the Company or its subsidiaries or
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by the Company’s personnel at any time with
or without notice.
9.    Intellectual Property Rights. The Executive acknowledges that he has
previously entered into and remains subject to the Conflict of Interest and
Confidentiality Agreement with the Company, which remains in full force and
effect and unaffected hereby.
10.    Nondisparagement. The Executive shall not, whether in writing, orally or
through any medium (including, but not limited to, the press or other media,
computer networks or bulletin boards, or any other form of communication),
malign, defame, denigrate, disparage or otherwise damage or assail the
reputation, integrity or professionalism of the Company, its subsidiaries or
Affiliates or their respective predecessors and successors, or any of the
current or former directors, officers, employees, shareholders, partners,
members, agents or representatives, or the reputation, integrity or
professionalism of any of the foregoing, with respect to any of their respective
past or present activities, or otherwise publish (whether in writing or orally)
statements that tend to portray any of the aforementioned parties in an
unfavorable light.
11.    Notification of Subsequent Employer. The Executive hereby agrees that
prior to accepting employment with, or agreeing to provide services to, any
other Person during any period during which the Executive remains subject to any
of the covenants set forth in Section 6, the Executive shall provide such
prospective employer with written notice of such provisions of this Agreement,
with a copy of such notice delivered simultaneously to the Company.
12.    Remedies and Injunctive Relief. The Executive acknowledges that a
violation by him of any of the covenants contained in Section 6, 7, 8, 9 or 10
would cause





--------------------------------------------------------------------------------

13


irreparable damage to the Company in an amount that would be material but not
readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, the Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company
shall be entitled (without the necessity of showing economic loss or other
actual damage) to injunctive relief (including temporary restraining orders,
preliminary injunctions and/or permanent injunctions) in any court of competent
jurisdiction for any actual or threatened breach of any of the covenants set
forth in Section 6, 7, 8, 9, or 10 in addition to any other legal or equitable
remedies they may have. The preceding sentence shall not be construed as a
waiver of the rights that the Company may have for damages under this Agreement
or otherwise, and all of the Company’s rights shall be unrestricted.
13.    Representations of the Executive; Advice of Counsel. (a) The Executive
represents, warrants and covenants that as of the date hereof: (i) the Executive
has the full right, authority and capacity to enter into this Agreement and
perform the Executive’s obligations hereunder, (ii) the Executive is not bound
by any agreement that conflicts with or prevents or restricts the full
performance of the Executive’s duties and obligations to the Company hereunder
during or after the Term and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which the Executive is subject.
(b)    Prior to execution of this Agreement, the Executive was advised by the
Company of the Executive’s right to seek independent advice from an attorney of
the Executive’s own selection regarding this Agreement. The Executive
acknowledges that he has entered into this Agreement knowingly and voluntarily
and with full knowledge and understanding of the provisions of this Agreement
after being given the opportunity to consult with counsel. The Executive further
represents that in entering into this Agreement, the Executive is not relying on
any statements or representations made by any of the Company’s directors,
officers, employees or agents which are not expressly set forth herein, and that
the Executive is relying only upon his own judgment and any advice provided by
his attorney.
14.    Cooperation. The Executive agrees that during and after his employment by
the Company, the Executive will assist the Company and its Affiliates in the
defense of any claims, or potential claims that may be made or threatened to be
made against the Company or any of its Affiliates in any action, suit or
proceeding, whether civil, criminal, administrative, investigative or otherwise
(an “Action”), and will assist the Company and its Affiliates in the prosecution
of any claims that may be made by the Company or any of its Affiliates in any
Action, to the extent that such claims may relate to the Executive’s employment
or the period of the Executive’s employment by the Company. The Executive
agrees, unless precluded by law, to promptly inform the Company if the Executive
is asked to participate (or otherwise become involved) in any Action involving
such claims or potential claims. The Executive also agrees, unless precluded by
law, to promptly inform the Company if the Executive is asked to assist in any
investigation (whether governmental or otherwise) of the Company or any of its
Affiliates (or their actions), regardless of whether a lawsuit has then been
filed against the Company or any of its Affiliates with respect to such
investigation. The Company agrees to reimburse the Executive for all of the
Executive’s reasonable out-of-pocket expenses associated with such





--------------------------------------------------------------------------------

14


assistance, including lost wages or other benefits, travel expenses and any
attorneys’ fees. Any reimbursement that is taxable income to the Executive shall
be paid in accordance with Section 15 hereof.
15.    Withholding; Taxes; Section 409A.
(a)    The Company may deduct and withhold from any amounts payable under this
Agreement such Federal, state, local, non-U.S. or other taxes as are required or
permitted to be withheld pursuant to any applicable law or regulation.
(b)    For purposes of this Agreement, “Section 409A” means Section 409A of the
Code, and the Treasury Regulations promulgated thereunder (and such other
Treasury or Internal Revenue Service guidance) as in effect from time to time.
The parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A will be compliant
with Section 409A or exempt from Section 409A.
(c)    Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) the Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) the Executive is employed by a public company or a controlled group
affiliate thereof: no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to the Executive prior to the date that is
six (6) months after the date of the Executive’s separation from service or, if
earlier, the Executive’s date of death; following any applicable six (6) month
delay, all such delayed payments will be paid in a single lump sum on the
earliest permissible payment date.
(d)    Any payment or benefit due upon a termination of the Executive’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall commence to be paid or provided to the Executive 31 days
following a “separation from service” as defined in Treas. Reg. § 1.409A-1(h),
provided that the Executive executes, if required by Section 4(c)(ii), the
release described therein, within 30 days following his “separation from
service.” Each payment made under this Agreement (including each separate
installment payment in the case of a series of installment payments) shall be
deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A. For purposes of this Agreement, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to the Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.





--------------------------------------------------------------------------------

15


(e)    Notwithstanding anything to the contrary in this Agreement, any payment
or benefit under this Agreement or otherwise that is eligible for exemption from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided to the Executive only to the extent that the expenses are not incurred,
or the benefits are not provided, beyond the last day of the second calendar
year following the calendar year in which the Executive’s “separation from
service” occurs, and any such expenses shall be reimbursed no later than the
last day of the third calendar year following the calendar year in which the
Executive’s “separation from service” occurs.  To the extent any indemnification
payment, expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment or provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which the Executive incurred such indemnification payment or expenses,
and in no event shall any right to indemnification payment or reimbursement or
the provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
16.    Assignment. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive, except for the assignment by will or the laws of descent and
distribution of any accrued pecuniary interest of the Executive, and any
assignment in violation of this Agreement shall be void. The Company may assign
this Agreement, and its rights and obligations hereunder, to any of its
Affiliates (determined without regard to the proviso in the definition of
“Affiliates”). In the event of the Executive’s death prior to the payment of all
amounts to which the Executive is entitled under this Agreement, any such
remaining payments shall be paid by the Company to the Executive’s estate.
(b)    This Agreement shall be binding on, and shall inure to the benefit of,
the parties to it and their respective heirs, legal representatives, successors
and permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction and in the event of the Executive’s
death, the Executive’s estate and heirs in the case of any payments due to him
hereunder).
(c)    The Executive acknowledges and agrees that all of his covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.
17.    Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in the State of Delaware, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of Delaware without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party





--------------------------------------------------------------------------------

16


hereto by any court or other governmental or judicial authority by reason of
such party having or being deemed to have structured or drafted such provision.
18.    Consent to Jurisdiction; Waiver of Jury Trial. (a) Each of the parties
hereto irrevocably agrees for the exclusive benefit of the other that any and
all suits, actions or proceedings arising out of or relating to this Agreement
(a “Proceeding”) shall be heard and determined in a Delaware state or a federal
court sitting in Wilmington, Delaware, and the parties hereby irrevocably submit
to the exclusive jurisdiction of such courts in any such Proceeding; provided,
however, that nothing herein shall preclude the Company or the Executive from
bringing any Proceeding in any other court for the purposes of enforcing the
provisions of this Section 18 or enforcing any judgment obtained by the Company.
Each of the parties hereto agrees that this Agreement involves at least $100,000
and that this Agreement has been entered into in express reliance on Section
2708 of Title 6 of the Delaware Code.
(b)    The agreement of the parties to the forum described in Section 18(a) is
independent of the law that may be applied in any Proceeding and the parties
agree to such forum even if such forum may under applicable law choose to apply
non-forum law. The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter have to personal
jurisdiction or to the laying of venue of any Proceeding brought in an
applicable court described in Section 18(a), and the parties agree that they
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court. The parties agree that, to the
fullest extent permitted by applicable law, a final and non-appealable judgment
in any Proceeding brought in any applicable court described in Section 18(a)
shall be conclusive and binding upon the parties and may be enforced in any
other jurisdiction.
(c)    Each of the parties hereto irrevocably and unconditionally agrees (i)
that, to the extent such party is not otherwise subject to service of process in
the State of Delaware, it will appoint (and maintain an agreement with respect
to) an agent in the State of Delaware as such party’s agent for acceptance of
legal process and notify the other parties hereto of the name and address of
said agent, (ii) that service of process may also be made on such party at such
party’s address specified in Section 23, and (iii) that service made pursuant to
clause (i) or (ii) above shall, to the fullest extent permitted by applicable
law, have the same legal force and effect as if served upon such party
personally within the State of Delaware.
(d)    Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any
Proceeding. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
party would not, in the event of any Proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party hereto has been induced
to enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 18(d).
(e)    Each party shall bear its own costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with any dispute arising
out of or relating to this Agreement.





--------------------------------------------------------------------------------

17


19.    Amendment; No Waiver. (a) No provisions of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Executive and a duly authorized officer of the Company (other than the
Executive).
(b)    The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.





--------------------------------------------------------------------------------

18


20.    Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party; provided, that in the event that any court of
competent jurisdiction shall finally hold in a non-appealable judicial
determination that any provision of Section 6, 7, 8, 9 or 10 (whether in whole
or in part) is void or constitutes an unreasonable restriction against
Executive, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as such court may determine
constitutes a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
21.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and the Executive with respect to the subject
matter hereof and supersedes all prior agreements, with the exception of the
Retention Agreement dated December 16, 2015, and understandings (whether written
or oral), between the Executive and the Company, relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
22.    Survival. The rights and obligations of the parties under the provisions
of this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of the Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from the Executive’s employment
hereunder, to the extent necessary to preserve the intended benefits of such
provisions.
23.    Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand, sent by
facsimile or electronic mail, or sent, postage prepaid, by registered, certified
or express mail or overnight courier service and shall be deemed given when so
delivered by hand, facsimile or electronic mail, or if mailed, three days after
mailing (one business day in the case of express mail or overnight courier
service) to the parties at the following addresses, facsimiles or email
addresses (or at such other address for a party as shall be specified by like
notice):
If to the Company:
Intelsat Corporation
7900 Tysons One Place
McLean, Virginia 22102, U.S.A.
Attn: General Counsel






--------------------------------------------------------------------------------

19


If to the Executive:    At the last known address in the Company’s     personnel
records


Any notice delivered by facsimile or by electronic mail with a receipt
evidencing delivery shall have the same legal effect as if such notice had been
delivered in person.
24.    Headings; References; Gender. The headings of this Agreement are inserted
for convenience only and neither constitutes a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated. Masculine pronouns and other words of
masculine gender shall refer to both men and women as appropriate.
25.    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party.


[Remainder of page intentionallyleft blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.


INTELSAT CORPORATION






By: /s/ Michelle V. Bryan
Name: Michelle V. Bryan
Title: Executive Vice President, General Counsel and Chief Administrative
Officer








/s/ Michael DeMarco
Michael DeMarco







EXHIBIT A


BENEFIT PLANS
The following descriptions are summaries only and the benefits are subject to
the terms of the Company’s benefit plan documents, as they may be amended from
time to time.


 
1.    401(k) – a fixed contribution of 2% of compensation, plus a Company match
of 100% of employee deferrals up to 5% of compensation, plus a discretionary
contribution of 0 – 4% of compensation based upon Company performance (subject
to IRS limits).


    2.    Excess Benefit Plan – non-qualified defined contribution plan to
accompany the 401(k) plan and to make contributions otherwise limited by the
compensation restriction in Section 401(a)(17) of the Internal Revenue Code.    


3.    Medical/Prescription Drug – coverage for the employee and eligible family
members with options, depending on state of residence, for a PPO plan; all plans
require employee contributions of differing levels; reimbursement levels,
co-payments and contribution levels vary based upon the plan type and dependent
coverage selected.
 
    4.    Dental – coverage for the employee and eligible family members which
includes $2,000 per year for basic and preventative care and a lifetime maximum
of $2,000 for orthodontia.
 
    5.    Vision – coverage for the employee and eligible family members that
provides benefits for expenses associated with eye exams, lenses, frames,
contact lenses and other related vision care.
 
    6.    Basic Life Insurance –Life insurance with a benefit of one times base
salary, provided at Company cost and additional insurance (up to five times base
salary or $900,000, whichever is less) at employee cost; plan includes
additional coverage for accidental death and dismemberment at the same level.
 
    7.    Executive Life Insurance – supplemental life insurance in the amount
of 3 times base salary provided at Company cost (value of premiums deemed income
to executive).
 
    8.    Personal Excess Liability Insurance – umbrella insurance policy for
personal liability providing up to $10,000,000 coverage per occurrence and
$2,000,000 excess uninsured motorist protection per occurrence (value of
premiums deemed income to executive).
 
    9.    Executive Physical – comprehensive annual medical screening through
executive physical program at Johns Hopkins University medical center at Company
cost.
 
    10.    Financial Planning/Tax Preparation Assistance/Car Allowance – $10,000
per year, paid in bi-weekly pay check, to cover a expenses related to financial
and tax planning or preparation, and car expenses.


    11.    Paid Holidays – nine paid holidays as set forth in the employee
handbook and one floating holiday of the employee’s choice.
 
    12.    Annual Leave – five weeks of paid vacation (200 hours, accrued in
equal amounts on the last day of each pay period; subject to a cap of one year’s
accrual plus 5 days).
 
    13.    Sick Leave – 10 days (80 hours) accrued each year to be used for the
employee’s own illness or injury, the illness or injury of an immediate family
member, or any other valid purpose under the Family and Medical Leave Act.
 
    14.    Short-Term Disability – Company-paid benefit of 100% of base
compensation provided for disability for up to 6 months, at no cost to employee.
 
    15.    Long-Term Disability – 60% of base compensation up to a maximum of
$15,000/month provided for disability lasting longer than 6 months; premiums
paid by Company (benefits can be taxable or non-taxable based upon employee
election to recognize the premium payments as income).







EXHIBIT B


SEPARATION AND RELEASE AGREEMENT
 


This Separation Agreement and Release of Claims (“Agreement” or “Release”) is
made by and between [___________] (“Employee”), an individual, and Intelsat
Corporation, a Delaware corporation (“Intelsat” or the “Company”).


WHEREAS, the Employee’s employment with Intelsat will terminate and Intelsat
desires to provide Employee with separation benefits to assist Employee in the
period of transition following Employee’s termination;


NOW THEREFORE, in consideration of the mutual promises and releases contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as follows:


1)
Separation Benefits



a)
Separation Date and Final Paycheck.

i)
Employee’s employment with Intelsat is terminated effective DATE (the
“Separation Date”), and Employee shall be deemed to have relinquished any and
all titles, positions and appointments with the Company or any of its
affiliates, whether as an officer, director, employee, consultant, agent,
trustee or otherwise. Employee agrees to execute such documents promptly as may
be requested by the Company to evidence his separation from employment and
cessation of service on the Separation Date.

ii)
Effective as of the Separation Date, Employee shall have no authority to act on
behalf of any member of the Company or its affiliates, and shall not hold
himself out as having such authority, enter into any agreement or incur any
obligations on behalf of any member of the Company or its affiliates, commit
Company or its affiliates in any manner or otherwise act in an executive or
other decision-making capacity with respect to Company or its affiliates.

iii)
The Employee received normal compensation up to and including the Separation
Date, including a lump sum payment for all earned but unused vacation, less all
required tax withholdings and other authorized deductions.

b)
Severance Pay. On the next regular payday that is at least fourteen days after
Human Resources receives the Agreement executed by the Employee, and provided
all Company property has been returned, Intelsat will pay to Employee a lump-sum
amount of severance pay in the amount of one times the sum of Employee’s base
salary and target annual bonus for the year of termination of employment
($[_______]), less all required tax withholdings and other authorized
deductions. Employee acknowledges and agrees that such payments are in full
satisfaction of the Severance Amount payable pursuant to the Employment
Agreement, dated March 18, 2013, between the Company and Employee (the
“Employment Agreement”).



c)
Continued Coverage Under Group Health Plans.  Employee shall be entitled to
elect to continue coverage under each of the Company’s group health plans in
which he was enrolled as of the Separation Date, consistent with the status and
level of coverage that was in place as of the Separation Date, in accordance
with the requirements of the Consolidate Omnibus Budget Reconciliation Act of
1985 and its relevant regulations (“COBRA”). Intelsat will provide continued
participation in such group health plan(s) to the Employee through the last day
of the month of his Separation Date, i.e., [DATE]. If the Employee timely elects
to continue coverage under COBRA, the employee shall be solely responsible for
paying the full amount of all premiums that are chargeable in connection with
such coverage, subject to all requirements of COBRA.



d)
Outplacement Services. Intelsat will arrange to provide reasonable outplacement
services, including counseling and guidance, to assist the Employee in securing
subsequent employment.



e)
Except as set forth in this Agreement or as required by federal, state or local
law, Employee shall not be entitled to any additional benefits relating to
Employee’s separation of employment; provided, however, that this Agreement does
not affect or impair Employee’s rights to any vested and accrued benefits under
any Intelsat retirement plan.

2)
Release.

a)
Employee, on Employee’s own part and on behalf of Employee’s dependents, heirs,
executors, administrators, assigns, and successors (the “Releasors”), and each
of them, hereby covenants not to sue and fully releases, acquits, and discharges
Intelsat, and its parent, subsidiaries, affiliates, owners, trustees, directors,
officers, agents, employees, stockholders, representatives, assigns, and
successors (collectively referred to as “Intelsat Releasees”) with respect to
and from any and all claims, wages, agreements, contracts, covenants, actions,
suits, causes of action, expenses, attorneys’ fees, damages, and liabilities of
whatever kind or nature in law, equity or otherwise, whether known or unknown,
suspected or unsuspected, and whether or not concealed or hidden, which Employee
has at any time heretofore owned or held against said Intelsat Releasees,
including, without limitation, those arising out of or in any way connected with
Employee’s employment relationship with Intelsat or Employee’s separation from
employment with Intelsat, except with respect to those benefits set forth in
Paragraph 1 of this Agreement.

b)
In furtherance of the agreements set forth above, Employee hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Employee acknowledges that he is that he may hereafter discover
claims presently unknown or unsuspected, or facts in addition to or different
from those that Employee now knows or believes to be true, with respect to the
matters released herein. Nevertheless, it is Employee’s intention to fully,
finally and forever release all such matters, and all claims relating thereto,
that now exist, may exist or theretofore have existed, as specifically provided
herein. The parties hereto acknowledge and agree that this waiver shall be an
essential and material term of the release contained above. Nothing in this
paragraph is intended to expand the scope of the release as specified herein.

[FOR CALIFORNIA RESIDENTS:
In signing this Release, which is intended to have the effect of releasing
forever claims that are presently unknown to Employee, Employee acknowledges
that he has read and understands Section 1542 of the California Civil Code,
which reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to Employee’s release of any unknown or unsuspected claims herein.]
c)
Employee represents and acknowledges that none of the Releasors have filed any
complaint, charge, claim or proceeding, against any of the Intelsat Releasees
before any local, state or federal agency, court or other body (each
individually, an “Action”). Employee represents that he is not aware of any
basis on which such an Action could reasonably be instituted. Employee further
acknowledges and agrees that (i) he will not initiate or cause to be initiated
on his behalf any Action and will not participate in any Action, in each case,
except as required by law, and (ii) he waives any right he may have to benefit
in any manner from any relief (whether monetary or otherwise) arising out of any
Action, including any Action conducted by the Equal Employment Opportunity
Commission. It is understood by the parties that Employee shall not be precluded
by this Release from filing a charge with any relevant Federal, state or local
administrative agency, but Employee agrees to waive his rights with respect to
any monetary or other financial relief arising from any such administrative
proceeding. Employee understands that, by executing this Release, Employee will
be limiting the availability of certain remedies that he may have against the
Intelsat Releasees and limiting also the ability of Employee to pursue certain
claims against the Intelsat Releasees.

d)
The Company’s offer to Employee of this Agreement and the payments and benefits
set forth herein are not intended as, and shall not be construed as, any
admission of liability, wrongdoing or improper conduct by the Company.

3)
Time to Consider Agreement. Employee may take twenty-one (21) days from the date
this Release is presented to Employee to consider whether to execute this
Release, and may wish to consult with an attorney prior to execution of this
Release. Employee, by signing this Agreement, specially acknowledges that he is
waiving his right to pursue any claims under federal, state or local
discrimination laws, including the Age Discrimination in Employment Act, 29
U.S.C. Section 626 et seq., which have arisen prior to the execution of this
Release. This release shall become final and irrevocable upon execution by the
Employee, except that if Employee is age 40 or older, Employee may revoke the
Release at any time during the seven (7) day period following Employee’s
execution of the Release, after which time it shall be final and irrevocable.
Employee is specifically agreeing to the terms of this Release because the
Company has agreed to pay Employee money and other benefits to which Employee
was not otherwise entitled under the Company’s policies or Employment Agreement
(in the absence of providing this Release). Employee acknowledges that even if
this Release is cancelled or revoked by him, the provisions of Paragraph 1(a)
hereof shall remain in full force and effect.

4)
Restrictive Covenants Intact. Employee hereby acknowledges the continuing
validity and enforceability of the terms of the Conflict of Interest and
Confidentiality Agreement, the non-competition, non-solicitation and
confidentiality provisions of the Employment Agreement, and any other
confidentiality agreement or restrictive covenant that Employee signed during
Employee’s employment with Intelsat (collectively, the “Restrictive Covenants”).
Employee hereby affirms his understanding that Employee must remain in
compliance with those terms following the Separation Date. In the event that it
should be proven in a court of competent jurisdiction that Employee has
materially violated any of the terms of any of the Restrictive Covenants and has
failed to cure such breach following receipt of written notice of same and a
reasonable opportunity to cure, Employee agrees to repay Intelsat, in addition
to any other relief or damages to which Intelsat might be entitled, the
Separation Benefits described in Paragraph 1(b).

5)
Nondisparagement, etc. Employee hereby acknowledges the continuing validity and
enforceability of the terms of the nondisparagement, cooperation and other
surviving provisions of his Employment Agreement.

6)
Communications. The Company and Employee shall cooperate with respect to
communications Employee may have with employees, clients, trade associations,
the press, media, analysts, or current or potential debt or equity investors in
the Company or its affiliates with respect to the confidential business of the
Company and its affiliates, including, but not limited to, communications with
respect to the terms, conditions and circumstances of this Agreement.

7)
References.  All inquiries to Intelsat concerning Employee’s employment shall be
directed to the head of Human Resources, who shall confirm dates of employment,
job title, and, if written consent by the Employee is given, level of
compensation of the Employee during Employee’s employment with Intelsat.

8)
Miscellaneous. This Agreement is governed by the laws of the State of Delaware.
If any of the provisions of this Agreement are held to be illegal or
unenforceable, the Agreement shall be revised only to the extent necessary to
make such provision(s) legal and enforceable.

9)
Return of Property. Employee agrees that all property belonging to Intelsat has
been returned, including, without limitation, property described in Section 8 of
the Employment Agreement, all keys, access cards, passwords, access codes, and
other information necessary to access any computer or electronic database; all
books, files, documents, and electronic media; and all Company property of any
kind that Employee has in his possession or control, or that Employee obtained
from the Company.

10)
Entire Agreement. Employee agrees that this Agreement contains and comprises the
entire agreement and understanding between Employee and Company regarding
Employee’s termination of employment; that there are no additional promises
between Employee and the Company other than those contained in this Agreement or
any continuing obligations described in Paragraph 4, 5 and 6; and that this
Agreement shall not be changed or modified in any way except through a writing
that is signed by both the Employee and the Company.



The parties acknowledge that they have read the foregoing Agreement, understand
its contents, and accept and agree to the provisions it contains voluntarily and
knowingly, and with full understanding of its consequences.




Intelsat Corporation




By:     __________________________________________        ____________________
[NAME]                            Date
[TITLE]




              ____________________
[NAME]    Date






[Signature Page to Michael DeMarco’s Employment Agreement]